MEMORANDUM **
Maurilio Valle Hernandez and Marie Eugenia Valle, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Ap*692peals’ (“BIA”) order dismissing their appeal from an immigration judge’s order denying as untimely their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, see Guzman v. INS, 318 F.3d 911, 912 n. 1 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in determining that Petitioners failed to demonstrate they were prejudiced by their immigration consultant’s failure to timely file their applications for cancellation of removal because Petitioners failed to establish prima facie eligibility for relief. See Iturribarria v. INS, 321 F.3d 889, 901-02 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.